Citation Nr: 1743106	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-32 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a lumbar spine disorder claimed as secondary to a left knee disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to September 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in April 2017.  A transcript of the hearing has been associated with the claims file.  

The issue of service connection for a low back condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A left knee disorder, which was not noted at service entrance, is shown by clear and unmistakable evidence to have existed prior to service, but is not shown by clear and unmistakable evidence to have not been aggravated during service.  

2.  A left knee disability, manifested by degenerative joint disease (DJD), prior meniscectomy and torn anterior cruciate ligament (ACL), is related to an injury during service.  



CONCLUSION OF LAW

The criteria to establish service connection for a left knee disability, currently manifested by DJD, prior meniscectomy and torn ACL, are met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for left knee disorder.  He maintains that the disorder, which preexisted service, was aggravated during service when he jumped off a radar unit and twisted the knee.  Board Hr'g Tr. 5.  

A.  Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

B.  Discussion

Here, in applying the law to the facts of the case, the Board finds that the evidence is at least in a state of relative equipoise on all material elements of the claim.  

First, there is no material dispute that a current left knee disability has been diagnosed.  This is established by a VA examination conducted in May 2012 as DJD, prior meniscectomy and torn anterior cruciate ligament ACL.  Accordingly, the existence of a present disability is established.  

Next, it is not reasonably in dispute that the Veteran was injured during service.  He was seen in June 1970 for an injury while jumping off a radar unit two days prior.  Thus, an injury during service is established.  

A question is also raised as to whether a left knee disability preexisted service.  At his service entrance examination in March 1968, the Veteran gave a history of a knee operation prior to service.  A physical examination at that time showed a residual scar at the site of the operation.  There is, however, no indication of impairment in the left knee at service entrance.  Noting only a history of a condition at the time of the entrance examination, such as here, does not constitute a notation of a preexisting condition.  See McKinney v. McDonald, 28 Vet. App. 15, 22-23 (2016).  Accordingly, the Veteran is presumed sound as to the left knee at service entrance.  See 38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

There is clear and unmistakable evidence that the Veteran had surgery on the left knee prior to service.  The surgical records are in the service treatment records (STRs), and they confirm a left lateral meniscectomy procedure in February 1967 with ongoing complaints documented in June 1967 and August 1967.  

There is also clear and unmistakable evidence that a left knee disorder existed at the time the Veteran was entered service.  He underwent an orthopedic evaluation in March 1968 as a result of the history recorded at the time of the service entrance examination.  That orthopedic evaluation revealed mild chondromalacia.  This diagnosis is not recorded in the entrance examination report.  Thus, it cannot be considered a "noted disability."  See McKinney, 28 Vet. App. at 22-23.  Nonetheless, it constitutes clear and unmistakable evidence of a preexisting condition in the left knee.  

There is not clear and unmistakable evidence that the left knee condition was not aggravated during service.  

To address this question, a VA examination was conducted in March 2012.  The VA examiner concluded that the preexisting condition was not clearly and unmistakably aggravated beyond its normal progress during service.  The VA examiner's rationale was that there was "[n]o evidence presented that service permanently aggravated his original significant knee problem."  On the basis of this rationale, the VA examiner's conclusion is not adequate to establish by clear and unmistakable evidence that the condition was not aggravated during service.  The burden of proof to show a lack of aggravation is on VA at this stage, and this burden must be met by "affirmative evidence" demonstrating that there was no aggravation.  This burden is not met by finding "that the record contains insufficient evidence of aggravation."  See Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).

A private doctor reviewed the Veteran's case in June 2015 and found that the Veteran "most likely sustained an ACL tear while in active duty between April 5, 1968, and September 15, 1971, based on the information available to me for review."  In fact, according to this doctor, "the [Veteran] had a specific knee injury June 22, 1970, that was likely the cause."  

Overall, the Board can identify no compelling reason to find the VA examiner's opinion more probative than the private doctor's opinion on this element.  Both considered the same facts, which led them to different conclusions.  Therefore, based on the current evidence of record, this disagreement must be considered a professional difference of opinion between equally qualified medical experts.  This, in turn, means that there is not clear and unmistakable evidence that the left knee condition was not aggravated during service.  Accordingly, the presumption of soundness is not rebutted, and the injury that manifested in service is deemed incurred in service.  See Gilbert v. Shinseki, 26 Vet. App. 48, 53 (2012) (noting that such a finding establishes the second element of service connection), aff'd 749 F.3d 1370 (Fed. Cir. 2014); Horn, 25 Vet. App. at 235.  

Finally, the evidence tends to make it at least equally likely that the Veteran's current diagnosis is related to the injury during service.  The private doctor in June 2015 specifically found that the Veteran's in-service injury "is likely related to the current knee pain and swelling that [he] is experiencing."  This evidence satisfies the evidentiary nexus requirement.  See Gilbert, 26 Vet. App. at 53-54.  

In light of the foregoing, the Board finds that the evidence is in a state of relative equipoise on all material elements of the claim.  Accordingly the claim is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).  As this outcome represents a complete grant of the benefit sought on appeal, no discussion of VA's duties to notify and assist is necessary.


ORDER

Service connection for a left knee disability, manifested by DJD, prior meniscectomy and torn ACL, is granted.  


REMAND

The claim of service connection for a low back disorder must be remanded for further action.  

The Board herein above grants service connection for a left knee disability.  The Veteran maintains that a current low back disorder is secondary to the left knee disability.  He underwent a VA examination in May 2012 to address this question.  Unfortunately, the VA examiner's opinion is not entirely adequate to inform the Board's judgment on the complex medical questions presented.  

The VA examiner gave a negative opinion on the secondary causation question.  In support, the VA examiner observed that the VA medical records "describe a very active and physically fit individual; no mention of left knee pain in [the VA medical records]."  The Board notes that this is a statement of the facts instead of a rationale as the examiner did not go on to explain why the cited facts made it less likely than not that the low back condition was not caused by the left knee diagnosis.  The reasoning is not discernable even from an overall reading of the opinion, and the Board does not otherwise have the competence to infer the rationale.  See Monzingo, 26 Vet. App. 97, 105-06 (2012); Fountain, 27 Vet. App. at 274-75.  Without a fully articulated rationale, the opinion is incomplete at this point.

Relatedly, the VA examiner did not give an opinion on the secondary aggravation question.  At his Board hearing, the Veteran testified that a physical therapist told him that she believed his back disorder was associated with the left knee disorder.  Board Hr'g Tr. 9.  His statement, which appears competent and credible at this point, reasonably raises the secondary aggravation theory.  See, e.g., Garrett v. McDonald, No. 14-4370, 2016 WL 1553506, at *2 (Vet. App. Apr. 18, 2016) (J. Davis), nonprecedential (explaining why secondary service connection and secondary aggravation are related, but different theories).  Because the theory has been reasonably raised, the Board finds that a VA opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
  
Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he submit or authorize VA to obtain all private (non-VA) health care providers who may have additional records pertinent to the remanded claim.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Obtain all outstanding VA treatment records, including.  The request should include non-electronic and/or archived paper records that have been scanned into the VA electronic health record.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing all development set forth in paragraphs 1-2 above, arrange for the Veteran to undergo a VA examination to address the claimed low back disorder.  The relevant information in the claims file must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Is it at least as likely as not (i.e., at least equally probable) that a current low back disorder is proximately due to, the result of, or caused by any other medical disorder(s), such as the service-connected left knee disability?  If so, please identify the other medical disorder(s).  

(b)  If not caused by another medical disorder, has the low back disorder been aggravated (made worse or increased in severity) by any other medical disorder(s), to include the left knee disorder?  If so, please identify the other medical disorder(s).  Also, please identify whether any increase in severity was due to the natural progress of the disease.

The examiner is asked to clearly give separate opinions and supporting rationales for questions (a) and (b).  In doing so, the examiner should articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support the opinion, and (2) explain how that evidence justifies the opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

4.  After completing all actions set forth in paragraphs 1-3, plus any further action needed as a consequence of the development completed in paragraphs 1-3 above, readjudicate the remanded claim with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


